ORDER
PER CURIAM:
Leola Crockett (“Crockett”) was hired in July, 2011, by Twin City Security (“Twin City”) to work as a security guard in a guardhouse at a United Parcel Service (“UPS”) complex. On October 25, 2012, Crockett was terminated by Twin City.
Crockett applied for unemployment benefits and Twin City opposed her application. A Deputy with the Division of Employment Security (“Division”) determined that Crockett was disqualified from benefits because she was discharged for misconduct connected with work. Crockett appealed to the Division’s Appeals Tribunal (“Tribunal”). The Tribunal dismissed Crockett’s appeal because Crockett failed to timely call in to the telephonic hearing. Crockett appealed the Tribunal’s dismissal to the Labor and Industrial Relations Commission (“Commission”), which affirmed the Tribunal’s dismissal. Crockett now appeals. We affirm. Rule 84.16(b). A memorandum explaining our decision has been provided to the parties.